Citation Nr: 1621001	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953 and from December 1953 to August 1971. He died in March 2006. The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO denied service connection for the cause of the Veteran's death.

In September 2010, the appellant had a Travel Board hearing before a Board Veterans Law Judge (VLJ). The claims file contains a transcript of that hearing.

In September 2010, the Board remanded the claim to the RO to develop additional evidence. In a November 2011 decision, the Board denied service connection for the cause of the Veteran's death.

In September 2013, the Board informed the appellant that, because of previous policies regarding hearings, the VLJ who presided over her September 2010 hearing might not have been instructed to fully explain the issues and to suggest the submission of evidence that she might have overlooked. The Board gave the appellant the option to have the Board vacate the November 2011 decision, and the option to have a new Board hearing. The appellant responded that she wanted the Board to vacate the November 2011 decision and that she wanted to have a new Board hearing.

In a June 2014 decision, the Board vacated the November 2011 Board decision. In August 2014, the Board remanded the case for the appellant to have a new Board hearing.

In March 2016, the appellant had a Board videoconference hearing before the undersigned VLJ. The claims file contains a transcript of that hearing.


FINDINGS OF FACT

1. The Veteran died in March 2006 from aspiration pneumonia that likely was causally related to his metastatic pancreatic cancer.

2. The Veteran's pancreatic cancer was found many years after his separation from service.

3. Diabetes diagnosed during the Veteran's life did not cause or aggravate his pancreatic cancer.

4. The Veteran's diabetes did not cause, or combine, aid, or assist in causing, his death.

5. Heart disease found during the Veteran's life did not cause, or combine, aid, or assist in causing, his death.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. No direct or contributory cause of the Veteran's death was incurred or aggravated in service, nor may be presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2015)

2. No disease attributable to service caused, or substantially or materially contributed to causing, the Veteran's death. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

In the context of a claim for service connection for the cause of a Veteran's death, proper notice must include a statement of the conditions for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the appellant notice in a December 2007 letter. In that letter, the RO notified her what information was needed to substantiate a claim for service connection for the cause of the Veteran's death.

In the March 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, VA examination reports, VA and private medical opinions, and transcripts of the 2010 and 2016 Board hearings. There has been substantial compliance with the instructions in the 2010 and 2014 Board remands. The assembled evidence is sufficient to reach a decision.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.


Cause of Death

The appellant contends that the Veteran had diabetes mellitus and heart disease that were attributable to his exposure to herbicides during his service in Vietnam. She contends that, even if pancreatic cancer was the primary cause of his death, his diabetes or his heart disease contributed to causing his death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Service connection for the cause of a veteran's death is warranted when a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.312. In determining the whether a service-connected disability contributed to death, it must be shown that it contributed substantially and materially; that it combined to cause death, that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC). See 38 U.S.C.A. § 101 (West 2014). 


Under certain circumstances, service connection for certain specifically-listed diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). The Veteran served in Vietnam during the relevant period. VA presumes that he was exposed to an herbicide agent during that service. Type II diabetes mellitus and ischemic heart disease are among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is presumed in veterans who were exposed to an herbicide agent during service. Pancreatic cancer, however, is not among the listed diseases.

For purposes of presumed service-connection based on herbicide exposure, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. Ischemic heart disease does not include hypertension or other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 2.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A certificate of death for the Veteran was issued in March 2006. The certifying physician found that the immediate cause of his death was metastatic pancreatic cancer, and that the death was due to or a consequence of aspiration pneumonia. The physician checked the box marked "no" as to whether the Veteran had diabetes, and the box marked "no" as to whether diabetes was an immediate, underlying, or contributing cause of, or condition leading to, death. In July 2007, an amended certificate of death was issued. On that certificate, the box marked "yes" was checked as to whether the Veteran had diabetes. The box marked "no" was still checked as to whether diabetes was an immediate, underlying, or contributing cause of, or condition leading to, death.

The appellant does not contend, and no evidence suggests, that the Veteran's pancreatic cancer had onset during his service. His service medical records do not contain any indication of pancreatic cancer or other disorder of the pancreas.

In August 1994, the Veteran had inpatient treatment for five days at Hardin Memorial Hospital in Elizabethtown, Kentucky, to address prolonged chest pains. Clinicians performed tests and cardiac catheterization. Catheterization revealed diffuse atherosclerotic cardiovascular disease involving all of the major coronary arteries. The discharge diagnosis was acute non-transmural myocardial infarction. At discharge he was under treatment with medications.

The claims file contains some records of private medical treatment of the Veteran in 2000 through 2006. In July 2005, he was seen for abdominal discomfort and symptoms described by physicians as indicating possible gastric outlet obstruction. The medical history noted at that time included myocardial infarction in 1995, and hypertension, chronic obstructive pulmonary disease (COPD), and gastroesophageal reflux disease (GERD). The Veteran indicated that he had not experienced further chest pain or heart disorder symptoms since 1995. In the July 2005 treatment, imaging revealed a mass in the area of the pancreas and duodenum. Pancreatic cancer was diagnosed in September 2005. By January 2006, the pancreatic cancer was described as metastatic. Treatment notes from January 2006 listed medical history of hypertension, COPD, and GERD.

In March 2006, the Veteran was admitted to Hardin Memorial Hospital, reporting a one day history of constant abdominal pain. Several hours after he was admitted, he had coffee ground emesis, went into cardiorespiratory arrest, and became nonresponsive. Physicians intubated him and placed him on a ventilator. He remained unresponsive, and was found to have brain damage due to anoxia. He died the following day.

In a July 2007 statement, the appellant reported that in October 2003 the Veteran was diagnosed with type II diabetes mellitus. She contended that his death in 2006 was from complications of diabetes and pancreatic cancer.

In an undated statement that the RO received in 2007, B. S. S., M.D., indicated that the Veteran was his patient. Dr. S. stated that in October 2003, the Veteran was diagnosed with type II diabetes. Dr. S. reported that the Veteran had glycosylated hemoglobin of 6.3 and fasting blood sugar of 142. Dr. S. stated that the Veteran was able to control the diabetes through diet. In November 2007, Dr. S. wrote that the Veteran's primary cause of death was pancreatic cancer. Dr. S. expressed the opinion that the Veteran's diabetes may have contributed to causing his death, however, as diabetes contributes to vascular disease and renal disease.

In March 2008, a VA physician reviewed the claims file and discussed medical literature. The physician stated he could not resolve, without resort to mere speculation, the question as to whether the Veteran's diabetes contributed to causing his pancreatic cancer.

In June 2009, a VA physician reviewed the claims file, including the letter from Dr. S. The reviewer noted that the Veteran's diabetes was controlled by diet, without oral medications or insulin. He noted that the death certificate contains a finding that his diabetes did not contribute to causing his death. He observed that Dr. S. indicated that the Veteran's diabetes may have contributed to causing his death, because diabetes is a risk factor for vascular disease, but that Dr. S. did not state that the Veteran had vascular disease secondary to diabetes. The reviewer stated that it would require resorting to mere speculation to opine as to whether the Veteran's diabetes contributed to causing, or hastened, his death.

In January 2010, the appellant's representative noted that the Veteran had sudden cardiac death, and asserted that type II diabetes was associated with a high risk for sudden cardiac death.

In February 2010, a VA physician reviewed the claims file. She discussed the Veteran's medical records in detail. She noted that, while laboratory findings were cited to indicate that he had diabetes, he did not have repeat testing to confirm a diagnosis of diabetes. She indicated that it was unclear whether he had diabetes, but that he at least had impaired glucose tolerance. She found that records showed that shortly before his death he had an episode of aspiration that resulted in asphyxia, and the asphyxia led to cardiopulmonary arrest. She stated that there was no evidence that he had a separate cardiac event that would have occurred without the preceding aspiration. She expressed the opinion that it is more likely that the factors that contributed to the aspiration were his pancreatic cancer and a small bowel obstruction that was shown on imaging at the hospital. She opined, "There is no evidence to support that the diabetes and/or impaired glucose tolerance had any contribution to his death."

In July 2010, a VA physician reviewed the claims file. She found that the assembled medical records did not confirm that he had ischemic heart disease. She discussed the records of the hospitalization during which he died. She stated that test results then did not suggest an ischemic event. She expressed the opinions that he did not have a documented heart condition, and that, even if he had a heart condition, it did not contribute to causing his death.

In the September 2010 Board hearing, the appellant contended that the Veteran's diabetes contributed to causing his death. She stated that Dr. S. supported that history. She indicated that Dr. S. was the Veteran's primary care physician for many years. She also noted, through her representative, that the Veteran had heart disease, which is presumed service-connected in veterans with herbicide exposure.

In the September 2010 remand, the Board called for a new VA medical opinion, with consideration of notation of a history of congestive heart failure in records of 2006 treatment of the Veteran.

The VA physician who reviewed the file in July 2010 reviewed it again in July 2011. She noted that the March 2006 medical record notation of congestive heart failure was followed by a question mark, indicating that the treating physician was unsure as to whether congestive heart failure was present. The reviewer stated that EKG findings in March 2006, and the absence of any use of medications for heart disease at that time, made it unlikely that he had heart disease. She went on to opine, that, even if the evidence supported that the Veteran had ischemic heart disease, congestive heart failure, or other heart condition, the medical evidence around the time of his death does not suggest any cardiac event at that time. She opined that it is likely than his metastatic pancreatic cancer led to complications that caused his death. She concluded with the opinion that he did not have ischemic heart disease or any other cardiac condition, and that ischemic heart disease or any other heart condition did not contribute to causing his death.

In the March 2016 Board hearing, the appellant stated that the Veteran's treating physician Dr. S. diagnosed him with diabetes in 2003 and indicated in 2007 the diabetes was a contributing factor in his death. The appellant also asserted that the Veteran had ischemic heart disease, and that the heart disease may have contributed to causing his death.

The Veteran's pancreatic cancer was diagnosed many years after his service, and there is no evidence that it became manifest during his service. In addition, there is no competent evidence that his diabetes caused or aggravated his pancreatic cancer.

The appellant's chief contentions are that the Veteran's diabetes and/or heart disease, each attributable to herbicide exposure in Vietnam, contributed to causing his death. While the evidence is mixed, the Board ultimately concludes that the Veteran had both diabetes and ischemic heart disease. His diabetes and heart disease are each presumed to be service-connected due to his herbicide exposure during service in Vietnam.

Dr. S. opined that the Veteran's diabetes may have contributed to causing his death. His use of the words "may have" indicate his view that contributory causation was possible, but he did not indicate how likely he thought such a relationship to be. His opinion thus provided limited support for such a relationship. Conversely, VA physicians opined that the Veteran's diabetes did not contribute to causing his death, neither directly nor by leading to complications. Those physicians included considerable discussion of the medical evidence. The explanation of the evidentiary bases adds persuasive weight to their conclusions. The Board finds that the greater persuasive weight of the evidence is against the Veteran's diabetes having combined, aided, or assisted in causing his death.

A VA physician who reviewed the medical evidence and discussed it in detail concluded that any heart disease that the Veteran had did not contribute to causing his death. She explained her opinion based on the medical evidence, and it is persuasive. The greater weight of the evidence is against his heart disease having combined, aided, or assisted in causing his death.

As no direct or contributory cause of the Veteran's death had onset in service, and no disease attributable to service caused, or combined, aided, or assisted in causing, his death, the Board denies service connection for the cause of his death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


